DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 7-12 and 17-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the instruction signal setting unit comprises a capacitor that stores charges immediately after the logical operation circuit outputs the signal of the predetermined logic and that discharges the 3Application No. 16/919,599Docket No.: 1242236-0913-492 CON Amendment dated September 20, 2021 stored charges over time after the logical operation circuit outputs a signal of a logic other than the predetermined logic, the instruction signal setting unit sets the instruction signal to a first logic in a case where the capacitor stores charges of a predetermined amount or more, and the driver enhances the drive capability of the drive signal during a period in which the instruction signal is a first logic” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843